Citation Nr: 1546031	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral otitis externa.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with persistent depressive disorder.

3.  Entitlement to total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served a period of initial active duty for training with the Army National Guard from July 1973 to November 1973, and served on active duty with the United States Marine Corps  from February 1975 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey and Winston-Salem, North Carolina, respectively.  Jurisdiction over the Veteran is now with the Winston-Salem RO, based on his current residence.

The September 2009 rating decision granted service connection for residuals of otitis externa, and assigned an initial 0 percent evaluation, effective October 21, 2008.  This decision additionally denied service connection for posttraumatic stress disorder (PTSD), bilateral pes planus, and bone spurs of the right foot.  These matters were previously before the Board in July 2014, when they were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

During the processing of that remand, the RO in July 2015 granted service connection for PTSD, bilateral pes planus, and right foot bone spurs.  These decisions fully satisfied the pending appeals with regard to those issues; the Veteran initiated a new appeal from the July 2015 decision involving the initial evaluation for PTSD.  He also asserts that PTSD renders him unemployable.  A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has also formally claimed TDIU as part of his claim for increased rating.

As was noted in the July 2014 Board remand, the issues of entitlement to service connection for a lumbar spine disorder, a cervical spine disorder, and a prostate disability were raised by the record in May 2010 and June 2014 statements, but had not been adjudicated by the AOJ.  It does not appear that any action has yet been taken on those claims.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  

This appeal was processed using Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased initial rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Recurrent otitis externa-media has been manifested by complaints of pain, itching, and discharge; but it has not resulted in swelling or required frequent and prolonged treatment.


CONCLUSION OF LAW

The criteria for a compensable rating for recurrent otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.31, 4.88, Diagnostic Code 6210 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board remanded this matter in July 2014.  With respect to the issue of entitlement to an initial compensable rating for bilateral otitis externa, the Remand instructed the RO to: (1) schedule the Veteran for an ear disease examination; and (2) readjudicate the issues on appeal.

The Veteran was scheduled for and attended a March 2015 VA ear examination. VA readjudicated the matter in a July 2015 Supplemental Statement of the Case.

As a result of these steps taken, the Board finds that there has been compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126;38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

Multiple notice letters have fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Such notice was provided before the September 2009 rating decision currently on appeal.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, identified private treatment records, and VA medical records are in the file.  The Veteran has not indicated that additional private records or relevant Social Security Administration records exist.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to his claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a).

The Veteran was most recently afforded a VA examination in March 2015.  The VA examination report is thorough and supported by the other treatment evidence of record.  The record does not indicate, and the Veteran has not argued, that the examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006). 

III. Increased Rating Otitis Externa

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's recurrent otitis externa-media is rated as 0 percent disabling under Diagnostic Code 6210.  This diagnostic code provides a 10 percent rating for chronic otitis externa with swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  38 C.F.R. § 4.88, Diagnostic Code 6210. 

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Considering the pertinent evidence of record, the Board finds that a compensable rating for recurrent otitis externa-media is not warranted.  In sum, while the Veteran competently reports pain, itching, pressure, and fluid in the ears throughout the appellate period, such are either related to a nonservice-connected condition, or are relatively minor and infrequent, and hence do not require prolonged or frequent treatment.

At the Veteran's October 2008 VA examination, the Veteran complained of recurrent ear infection.  Physical examination reveals residuals of bilateral otitis externa with no tenderness over the mastoid or evidence of disease in the middle ear.  Residuals of otitis externa were more pronounced in the left ear.  There was no active nasal disease, no active laryngeal disease, and no active pharyngeal disease.

At the Veteran's March 2015 VA examination, the Veteran reported that he had not had a recurrence of otitis externa for the past 12 months.  The Veteran reported recurrent otitis media in the 2000's, but has not had an episode of otitis media since 2010.  The examiner explained that the Veteran's otitis media is not related to service or caused by his service-connected otitis externa.  The Veteran's treatment plan did not include taking continuous medication of bilateral otitis externa.  Examination revealed no vestibular condition, no infectious, inflammatory, or other ear condition.  No other pertinent physical findings were noted.  The examiner stated that the Veteran's ear condition did not impact his ability to work.  The Veteran did not have evidence of a current otitis externa or current non-service related otitis media.

The Veteran has, as he is competent to do, reported ear itching, pain, pressure and fluid in the ears throughout the appeal period.  However, VA examinations and VA treatment records throughout the appeal period have not documented such symptoms is association with otitis externa.  Treatment records do document a history of otitis media, which as explained by the March 2015 VA examiner, is not related to the Veteran's service or otitis externa.  It appears that the reported symptoms and any treatment are more closely associated with otitis media; the Veteran, as a lay person, lacks the training and knowledge to competently opine as to what signs and symptoms may be related to each ear condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

Thus, the evidence does not reflect the symptoms and treatment as required for a 10 percent rating under Diagnostic Code 6210.  Because this evidence does not show that his recurrent otitis externa has been manifested by itching requiring frequent and prolonged treatment at any time since the effective date of the grant of service connection, a compensable rating pursuant to Diagnostic Code 6210 is not warranted.  There is no doubt to be resolved; the preponderance of the evidence is against the claim.

IV. Extraschedular Consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson  v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014). 

The Veteran's symptoms are contemplated by the schedular rating criteria and higher ratings are available for more severe symptoms.  It has not been ignored that the Veteran reports issues with his ears, reported as pain, itching, pressure, and discharge.  These complaints are contemplated by the criteria under which that disability is rated, as to both the kind of symptoms and their severity.  For these reasons, the Board finds that the preponderance of the evidence is against referral for extraschedular consideration in this case. 

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.


ORDER

Entitlement to an initial compensable rating for bilateral otitis externa is denied.


REMAND

The Veteran filed an August 2015 notice of disagreement (NOD) with the July 2015 rating decision granting service connection for PTSD, with a disability rating of 50 percent.  As the Veteran does not appear to have been provided a statement of the case (SOC) in response to that NOD, a remand is required for the issuance of a SOC on this issue.  See Manlicon v. West, 12 Vet. App. 238  (1999).

Further, the question of entitlement to TDIU is part and parcel of the claim for increased rating, and is encompassed by the NOD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

Issue an SOC to the Veteran and his representative on the issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to TDIU.  Advise the Veteran of the procedural requirements to continue appeals of those issues.  If a substantive appeal is timely filed, the perfected issue or issues should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


